Citation Nr: 0618125	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disorder manifested 
by dizziness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1964 to August 1968, from October 1969 to October 1971, and 
from November 1975 to September 1977.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2004, the Board remanded this matter to 
the RO for further development.


FINDINGS OF FACT

The competent medical evidence of record does not indicate 
that the veteran suffers from a disorder manifested by 
dizziness that is related to service.


CONCLUSION OF LAW

A disorder manifested by dizziness was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in November 2001 (prior to the initial 
adjudication of the claim), the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for dizziness.  This letter also informed 
him of what evidence they would obtain and what evidence he 
should submit.  This letter also requested, essentially, that 
he provide any medical evidence in his possession that 
pertained to his claim.  

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are thus rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
outpatient medical records, and private medical records have 
been associated with the claims file.  The veteran was 
notified by an April 2004 letter that he was scheduled for a 
VA neurological examination in connection with his claim for 
entitlement to service connection (apparently on two 
occasions).  The veteran failed to report for the examination 
without notifying VA.  The Board notes that when a claimant 
fails without good cause to report for a VA examination 
requested by VA in conjunction with an original compensation 
claim, the claim will be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(a), (b) (2005).  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
Board points out that the duty to assist is not "a one-way 
street,"  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
and, in view of the above, there is no further action to be 
undertaken to comply with the duty to assist.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, an organic disease of the nervous system may be 
presumed to have been incurred during service if it first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records, except for one entry, are negative 
for any complaints, findings, or treatment of dizziness.  In 
June 1976, the veteran presented at the emergency room with 
nausea and dizziness.  The impression was mild gastritis.  

A May 1981 VA medical record indicated that the veteran 
complained of headaches, blurry vision, and dizziness.  The 
veteran reported that it usually happened during the day and 
was sometimes relieved by sleep.  The impressions were 
headaches, tension and tender temporal, and stress-related 
depression.  

A March 1999 private medical record indicated that the 
veteran complained of being dizzy for the prior one to two 
weeks, and that he was recurrently near syncope.  Another 
March 1999 private medical record noted the veteran was near 
syncope.  April 1999 and June 1999 private medical records 
indicated the veteran complained of dizzy spells.  In July 
1999, mild dizziness was assessed.  That same month, the 
veteran complained of dizziness since March.  

In a September 2003 lay statement, the veteran's wife 
asserted that the veteran was in so much pain that he didn't 
sleep at night, went from side to side, and walked the floor 
all night.  The veteran slept in a different bedroom due to 
his nightmares, didn't want to be around anyone, and had 
trouble getting up and down.  

At the September 2003 Board hearing, the veteran reported 
daily dizzy spells that began when he came back from Vietnam.  
He reported that he did not have dizziness prior to that 
time.

The Board finds that the competent evidence of record does 
not support a claim for service connection for dizziness.  
Although the evidence of record indicates complaints of 
dizziness in May 1981 and March through July 1999, the record 
contains no diagnoses of a condition or disorder (the Board 
again notes that the veteran failed to report for scheduled 
VA examinations).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Although 
the veteran's testimony is competent to establish that he 
suffers daily dizzy spells, his testimony is not competent to 
establish that the dizziness constitutes a diagnosable 
disorder or condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Additionally, the medical evidence of 
record does not reflect a nexus between the veteran's current 
dizzy spells and inservice complaint dizziness.  See Hickson 
v West, 12 Vet. App. 247, 253 (1999) (medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability is required for service connection).  
Accordingly, the veteran is not entitled to service 
connection for a disability dizziness.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a disability manifested by dizziness 
is denied.



____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


